Appeal from 12th Judicial District Court, Parish of Avoyelles; B.C. Bennett, Jr., Judge.
Before GUIDRY, KNOLL and KING, JJ.
WRIT GRANTED AND MADE PEREMPTORY: The trial court judgment, rendered and signed on March 25, 1988, dismissing relator’s appeal is vacated and set aside. Relator’s appeal is reinstated. An appeal can not be dismissed by the trial court for failure to timely pay estimated costs of appeal until after a copy of the motion to dismiss the appeal and of the order of court assigning a date and hour for its hearing is served upon the appellant and after a hearing is held. See La.C.C.P. Arts. 2594 and 2126(E).